DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains implied phrases (i.e. "There is described..." in line 1, "... is provided..." in line 5, and "There are provided..." in lines 7-8). Correction is required. See MPEP § 608.01(b).


Claim Objections
Claim 10 is objected to because it appears to be missing a word or words (e.g. "formed") in line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the a stopper coupler" in line 4. There is insufficient antecedent basis for this limitation in the claim. Further regarding claim 16, it is unclear what is "being confined at a corner of the stopper..." Additionally, this limitation is indefinite because it appears to be directed towards the bracket in combination with a coupler and stopper, which are not part of the claimed invention (rather than functionality or use with as recited elsewhere in the claims). Therefore, claim 16 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 17 recites "a second concavity" in line 11 on labeled p. 27. However, the claim previously sets forth "a second concavity" in line 1 on labeled p. 27. It is unclear if this is the same concavity. Further, it is unclear how the step of "abutting the blocking bar of the coupler in a second concavity onto an edge of the first concavity" is capable of being accomplished when the second concavity is on an opposite side than that of the first concavity. Therefore, claim 17 is indefinite and rejected under 35 U.S.C. 112(b).
Claims 18 and 19 are indefinite because they merely set forth features of a device to be used in the method of claim 17 (from which claims 18 and 19 depend). It is unclear how they actually further limit the claimed method or any of its steps. Therefore, claims 18 and 19 are indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doyle (US 2018/0002888).

With respect to claim 1, Doyle discloses a bracket for reversibly mounting an excavation bucket on a coupler of an articulated arm, the bracket comprising:
a body (12) extending in a plane and having a central portion;
a first concavity (603) located on a first side of the body with respect to the central portion, the first concavity substantially having an arc-of-circle shape, capable of receiving and conforming with a surface of a hinge shaft (such as those shown in Figs. 3, 4) in a first one of two reversible configurations and hinge therearound;
a second concavity (602) on a second side of the body opposite the first side with respect to the central portion, capable of receiving a blocking bar in the first one of two reversible configurations;
a third concavity (601) on the second side of the body, the third concavity substantially having the arc-of-circle shape, capable of receiving the hinge shaft in a second one of the two reversible configurations thus allowing reversible mounting.

With respect to claim 2, Doyle teaches several edges capable of abutting stoppers (see Figs. 3, 4, 7). Additionally, edges of 50 and 52 shown by Doyle are capable of receiving stoppers.

With respect to claim 3, Doyle discloses the first concavity (603) ending with a straight portion (see Figs. 3, 4), capable of receiving a blocking bar in the second one of the two reversible configurations.

With respect to claim 4, the bracket of Doyle is capable of being positioned such that the third concavity (601) is located above the second concavity (602) on the second side of the body (such as when Figs. 3, 4, and 7 are rotated 90 degrees counterclockwise).

With respect to claim 5, Doyle discloses the abutment edges formed by the central portion of the body being located between the first concavity and the third concavity (see Figs. 3, 4, 7).

With respect to claim 6, Doyle shows a two-stair shape on the upper side of the body in Figs. 3, 4, and 7.

With respect to claim 9, Doyle discloses a bracket for mounting an excavation bucket on a coupler of an articulated arm, the bracket comprising:
a body (12) extending in a plane and having a central portion;
a first concavity (603) on a first side of the body with respect to the central portion, the first concavity substantially having an arc-of-circle shape, capable of conforming with a surface of a hinge shaft (such as those shown in Figs. 3, 4) in a first one of two reversible configurations and hinge therearound;
a second concavity (601) on a second side of the body opposite the first side with respect to the central portion, capable of receiving a blocking bar in the first one of two reversible configurations;
a third concavity (602) on the second side of the body, the third concavity substantially having the arc-of-circle shape, capable of receiving the hinge shaft in a second one of the two reversible configurations thus allowing reversible mounting; and
a fourth concavity (604) on a first side of the body opposite the first side with respect to the central portion, capable of receiving a blocking bar in the second one of two reversible configurations.

With respect to claim 10, Doyle discloses the body (12) comprising a hollow central portion (see Fig. 7).

With respect to claim 11, Doyle discloses the fourth concavity (604) being substantially the same shape as the second concavity (601), mirrored in the first side.

With respect to claim 12, the bracket of Doyle is capable of being positioned such that the second concavity (601) is located above the third concavity (602) on the body (such as when Figs. 3, 4, and 7 are rotated 90 degrees counterclockwise).

With respect to claim 13, the bracket of Doyle is capable of being positioned such that the first concavity (603) is located above the fourth concavity (604) on the body (such as when Figs. 3, 4, and 7 are rotated 180 degrees).

With respect to claim 14, Doyle discloses the hollow central portion being substantially symmetrical (see Fig. 7).

With respect to claim 15, Doyle discloses the hollow central portion comprising a recess and the recess being provided at a bottom thereof (see Fig. 7).

With respect to claim 16, Doyle discloses the hollow central portion (of 12) comprising first and second abutment edges on either sides of the recess (see Fig. 7), such that the bracket is capable of receiving and abutting a stopper.

Regarding claims 17-19, Doyle teaches providing and using the bracket set forth regarding claims 1-6, above.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 7,014,385)

With respect to claim 17, Lim discloses a method for reversibly mounting an excavation bucket on a coupler of an articulated arm, the method comprising:
- providing a bracket (including 100) comprising a body extending in a plane and having a central portion;
- in a first configuration of the coupler (see Figs. 8A, 8B):
inserting a hinge shaft of the coupler in a first concavity (110) on a first side of the body, the first concavity substantially having an arc-of-circle shape to conform with a surface of the hinge shaft and hinge therearound (see Fig. 8A);
inserting a blocking bar of the coupler in a second concavity (first 120) on a second side of the body opposite the first side with respect to the central portion (see Fig. 8B);
abutting a stopper (208) of the coupler by the central portion (including 130) of the body of the bracket (see Fig. 8B), and
- reversibly mounting the bracket and the coupler (see Fig. 9) by:
removing the bracket from the coupler;
inserting the hinge shaft of the coupler in a third concavity (second 120) on the second side of the body, the third concavity substantially having the arc-of-circle shape (see Fig. 9);
abutting the blocking bar of the coupler on an edge of the first concavity (110);
reversibly abutting the stopper (208) of the coupler by the central portion (including 130) of the body of the bracket.

Regarding 18, Lim discloses the first concavity and the third concavity oriented to open outwardly from the central portion of the body (see Fig. 10). Regarding claim 19, Lim discloses the first concavity oriented to open outwardly from the central portion of the body and the third concavity oriented to open inwardly with respect to the central portion of the body (see Fig. 14, hole of 120 opening inwardly). Further, Lim teaches a method of providing and using a bracket as set forth, and said method is capable of being performed with a bracket having concavities of any inward or outward orientation.


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/6/5/21